DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. [US 2019/0109416].
Regarding claim 1, Tsukamoto discloses a connector assembly comprising: a housing (fig. 1; 10) including: a plurality of accommodating grooves (fig. 1; 11) into which a plurality of terminals (fig. 2; T) are insertable, respectively, and an insertion space (fig. 2; 12) recessed in a first direction (fig. 2; top-bottom direction) intersecting a second direction (fig. 2; rear-front direction) in which the plurality of accommodating grooves (11) extend, the plurality of accommodating grooves (11) being formed in one surface (fig. 2; rear surface of 10) of the housing (10); a terminal position assurance (TPA) mechanism (fig. 1; 20) configured to be inserted into the insertion space (12) of the housing (10) in the first direction (top-bottom direction) intersecting the second direction (rear-front direction), and configured to inhibit the plurality of terminals (T) inserted into the plurality of accommodating grooves (11) from being separated (Par [0061], first sentence); and a connection device (fig. 2; 30) fixed to the housing or the TPA mechanism (20) and configured to form a circuit (electrical connection of T, 30 and 42) electrically connected to the plurality of terminals (T) inserted into the plurality of accommodating grooves (11).

Regarding claim 3, Tsukamoto discloses wherein the connection device (30) is fixed to the TPA mechanism (20) in a state where a part of the connection device (30) is exposed (front face of 30 is exposed to 11) to an inside of the insertion space (11) so as to be electrically connected (electrical connection of T, 30 and 42) to the plurality of terminals (T) inserted into the plurality of accommodating grooves (11).

Regarding claim 9, Tsukamoto discloses wherein: the connection device (30) is provided with noise filters (30 performs noise reduction filtering, see Par [0084]) configured to filter out electromagnetic interference included in a signal input from the plurality of terminals (T) inserted into the plurality of accommodating grooves (11).

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. [US 2017/0040731].
Regarding claim 1, Nishiyama disclose a connector assembly comprising: a housing (fig. 1; 14) including: a plurality of accommodating grooves (fig. 1; 16) into which a plurality of terminals (fig. 1; 12) are insertable, respectively, and an insertion space (fig. 1; space where 13 fits) recessed in a first direction (fig. 1; Z) intersecting a second direction (fig. 1; Y) in which the plurality of accommodating grooves (16) extend, the plurality of accommodating grooves (16) being formed in one surface (fig. 2; rear surface of 14) of the housing (14); a terminal position assurance (TPA) mechanism (fig. 1; 13) configured to be inserted into the insertion space (space where 13 fits) of the housing (14) in the first direction (Z) intersecting the second direction (Y), and configured to inhibit the plurality of terminals (12) inserted into the plurality of accommodating grooves (16) from being separated; and a connection device (fig. 1; 11) fixed to the housing (14) or the TPA mechanism and configured to form a circuit (electrical connection of 11 and 12) electrically connected to the plurality of terminals (12) inserted into the plurality of accommodating grooves (16).

Regarding claim 2, Nishiyama disclose wherein the connection device (11) is joint terminals (11, see fig. 1 and parts of 11) that are fixed in the housing (14) and extend toward the plurality of accommodating grooves (16), respectively, while being in an integrally connected state (see fig. 4).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831